Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 5/12/2021, see page 2 through 9 of the remarks, with respect to cancellation of claim 8, and amended claims 1, 4-5, 7, 9-11, 14-15, 19 and 20, have been fully considered and are persuasive, upon further consideration the 35 U.S.C 112(f); 35 U.S.C. 101 rejections and rejection of 103(a) for claims 1-7 and 9-20, are hereby withdrawn.    
             The claims 1-7 and 9-20 now renumbered as 1-19 are allowed.  



                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to image processing and, more particularly, to an image processing apparatus, an image processing method, a storage medium, and an image process for evaluating a color of an object.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 19 and 20, the closest prior art of record (Matsuura and Hamano), Matsuura reference is directed to the customization of image processing in an image sensing apparatus and the generation of a multidimensional lookup table for color processing of a photographed image, but neither Matsuura nor Hamano teaches or suggest, among other things, “a calculation unit configured to calculate an evaluation value in the evaluation area on the display image, wherein the generation unit generates a low-pass filter based on information representing a distance from the camera to the imaging target, information representing characteristics of a sensor of the camera, information representing optical characteristics of the camera, and information representing a 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Matsuura and Hamano) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
May 16, 2021